Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of the record neither anticipates nor renders obvious the claimed invention. Shinozaki (US 8517796) discloses a method for calibrating an apparatus, wherein a load measurement device is affixed to a dresser drive shaft to determine a first contact point based on a relationship between the lowering distance of the load measurement device from a predetermined position and the pressure of gas supplied to the air cylinder when lowering said load measurement device. A relational expression composed of a quadratic function showing the relationship between the measured load and measured pressure is calculated using the measured values. A second contact point on a polishing pad is determined, wherein the dresser is attached to the drive shaft instead of the load measurement device. The values obtained during this operation are additionally measured, and an amount of correction determined by the difference in gas pressures supplied by the air cylinder is used to correct the relational expression. 
Chen (US 20180297170) includes recessed areas (130) of a polishing pad for monitoring the condition of the polishing pad, wherein a monitoring device is in contact with both or either the polishing pad or recessed areas.
However, neither reference taken alone nor in combination teaches contacting the polishing table while the polishing pad is detached from the polishing table in order to determine a first contact point, and subsequently determining the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Gallo on 2/24/2021.
The application has been amended as follows on the next page: 







CLAIMS:
1. (Currently Amended) A method of determining a relationship between a load of a dresser applied by an air cylinder and a pressure of a gas supplied to the air cylinder, comprising:
lowering a load measurement device attached to a vertically-movable dresser drive shaft by the air cylinder when a polishing pad is not attached to a polishing table to bring the load measurement device into contact with the polishing table;
determining a first contact point where the load measurement device is brought into contact with the polishing table based on a relationship between a lowering distance of the load measurement device from a predetermined position and the pressure of the gas supplied to the air cylinder when lowering the load measurement device; 
pressing the load measurement device at the first contact point against the polishing table, and measuring a load acting on the load measurement device and the pressure of the gas while changing the load acting on the load measurement device within a predetermined load range;
calculating a relational expression composed[[ to ]] of a quadratic function showing a relationship between the measured load and the measured pressure; then
determining a second contact point where the dresser is brought into contact with a polishing surface of [[a]]the polishing pad after attaching the dresser to the dresser drive shaft instead of the load measurement device and attaching the polishing pad to an upper surface of the polishing table;
pressing the dresser at the second contact point against the polishing pad, and measuring the pressure of the gas supplied to the air cylinder while pressing the dresser at the second contact point;
calculating an amount of correction, wherein the calculated amount of correction is determined from the pressure of the gas at the first contact point and the pressure of the gas at the second contact point; and
correcting the relational expression based on the calculated amount of correction.

2. (Previously Presented) The method according to claim 1, wherein the determining the first contact point comprises:
measuring the lowering distance of the load measurement device from the predetermined position a plurality of times, while changing the pressure of the gas supplied to the air cylinder; 
dividing a plurality of data points on a coordinate system specified from a measured lowering distance of the load measurement device and the corresponding pressure of the gas corresponding to the lowering distance into a non-contact-side group including a data point immediately after starting of the measurement and a contact-side group including a data point immediately before terminating of the measurement;
performing a regression analysis on the plural data points belonging to the non-contact-side group to determine a first regression line represented by a linear function;
performing the regression analysis on the plural data points belonging to the contact-side group to determine a second regression line represented by a linear function; and
finding an intersection point of the first regression line with the second regression line to determine the intersection point as the first contact point.

3.    (Currently Amended) The method according to claim 1, wherein the calculating the relational expression comprises performing a regression analysis on a plurality of data points on a coordinate system specified from the measured load and the measured pressure at the first contact point to calculate a regression expression represented by [[a]]the quadratic function, and determining the regression expression as the relational expression. 

4.    (Currently Amended) The method according to claim 1, wherein the correcting the relational expression comprises:
adding the calculated amount of correction to the measured pressure to determine a second pressure; 
measuring the second pressure and a second load acting on the dresser when the gas having the second pressure is supplied to the air cylinder;
performing a regression analysis on a plurality of data points on a coordinate system specified from the second pressure and the measured second load corresponding to the second pressure to calculate a new relational expression composed of a second quadratic function; and
correcting the relational expression into the new relational expression.

5. (Currently Amended) A non-transitory computer-readable storage medium storing a program of determining a relationship between a load of a dresser applied by an air cylinder and a pressure of a gas supplied to the air cylinder, the program for causing a computer to perform steps comprising:
performing an operation of lowering a load measurement device attached to a vertically-movable dresser drive shaft by the air cylinder when a polishing pad is not attached to a polishing table to bring the load measurement device into contact with the polishing table; 
determining a first contact point where the load measurement device is brought into contact with the polishing table based on a relationship between a lowering distance of the load measurement device from a predetermined position and the pressure of the gas supplied to the air cylinder when lowering the load measurement device;
calculating a relational expression composed[[ to ]] of a quadratic function showing a relationship between a measured load and a measured pressure based on the measured load acting on the load measurement device and the pressure of the gas, while changing the load acting on the load measurement device within a predetermined load range by pressing the load measurement device at the first contact point against the polishing table; 
determining a second contact point where the dresser attached to the dresser drive shaft instead of the load measurement device is brought into contact with a polishing surface of the polishing pad attached to an upper surface of the polishing table; 
pressing the dresser at the second contact point against the polishing pad, and measuring the pressure of the gas supplied to the air cylinder while pressing the dresser at the second contact point;
calculating an amount of correction, wherein the amount of calculated correction is determined from the pressure of the gas at the first contact point and the pressure of the gas at the second contact point; and
correcting the relational expression based on the calculated amount of correction.

6. (Previously Presented) The storage medium according to claim 5, wherein the determining the first contact point comprises:
dividing a plurality of data points on a coordinate system specified from a lowering distance of the load measurement device from the predetermined position measured a plurality of times and the corresponding pressure of the gas corresponding to the lowering distance into a non-contact-side group including a data point immediately after starting of the measurement and a contact-side group including a data point immediately before terminating of the measurement;
performing a regression analysis on the plural data points belonging to the non-contact-side group to determine a first regression line represented by a linear function;
performing the regression analysis on the plural data points belonging to the contact-side group to determine a second regression line represented by the linear function; and
finding an intersection point of the first regression line with the second regression line to determine the intersection point as the first contact point.

7. (Currently Amended) The storage medium according to claim 5, wherein the calculating the relational expression comprises performing a regression analysis on a plurality of data points on a coordinate system specified from the measured load and the measured pressure at the first contact point to calculate a regression expression represented by [[a]]the quadratic function, and determining the regression expression to the relational expression. 

8. (Currently Amended) The storage medium according to claim 5, wherein the correcting the relational expression comprises:
adding the calculated amount of correction to the measured pressure to determine a second pressure; 
performing a regression analysis on a plurality of data points on a coordinate system specified from the second pressure and a second load acting on the dresser when the gas having the second pressure is supplied to the air cylinder to calculate a new relational expression composed of a second quadratic function; and
correcting the relational expression into the new relational expression.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723      
                                                                                                                                                                                                  /EILEEN P MORGAN/Primary Examiner, Art Unit 3723